Citation Nr: 1609615	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  05-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected lumbar strain with degenerative disc disease (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

(The issues of entitlement to higher ratings for service-connected erectile dysfunction and psychiatric disability will be addressed in a separate Board decision under separate cover.)


WITNESS AT HEARINGS ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004, October 2008, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file currently consists of seven paper volumes and additional paperless records located in VA's secure electronic claim processing systems.

The Veteran testified at Board hearings before the undersigned Veterans Law Judge in June 2007 and before one of the undersigned Acting Veterans Law Judges in May 2013.  He also testified at a Decision Review Officer (DRO) hearing in May 2010.  A transcript of each of these hearings is of record.  

The issues listed on the first page of this decision were addressed in both the June 2007 and May 2013 Board hearings.  As those hearings were conducted by different individuals, a panel decision is required with respect to these common issues.  The Board informed the Veteran of his right to have a hearing before a third panel member for the issues in common.  In March 2014, the Veteran responded and waived his right to a third hearing; thus, another hearing is unnecessary.  

The Veteran was previously represented by an attorney in this appeal; however, in July 2012, the attorney requested to withdraw as representative.  The Veteran acknowledged that his attorney had withdrawn, including in April 2014.  In a July 2015 phone call to the RO, the Veteran reported that he had signed an attorney fee agreement with another individual, but that he no longer wished to be represented by that individual; the RO informed the Veteran that there was no copy of the fee agreement for this attorney in the file.  This is consistent with the Board's review of the claims file; therefore, the Veteran is not currently represented for this appeal.

The Board previously addressed the issues on the first page of this decision, as well as other issues that are no longer on appeal.  The March 2012 Board remand gave a detailed history, which is incorporated herein by reference.  

With regard to the issues still on appeal, in a September 2004 rating decision, the RO awarded a 20 percent increased rating for the Veteran's service-connected low back disability, effective July 29, 2004.  This was based on the date of receipt of a claim for increased rating after a November 2002 Board denial of a higher rating.  The Veteran appealed from the rating assigned in the September 2004 decision.

In a December 2007 decision, the Board denied a rating in excess of 20 percent for the low back disability.  The Veteran appealed from that determination to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated and remanded the December 2007 Board decision as to the low back rating for further proceedings.  Accordingly, in March 2012, the Board remanded this issue to the agency of original jurisdiction (AOJ).  

Meanwhile, in an October 2008 rating decision, the AOJ denied a TDIU.  The Veteran initiated an appeal and, in March 2012, the Board remanded this issue for the AOJ to provide a Statement of the Case (SOC), which was completed.  

In June 2014, the Board again remanded the issues of entitlement to an increased rating for the low back and a TDIU to the AOJ; they now return to the Board.

Finally, the Veteran's appeal was perfected prior to February 2014, and the electronic claims file includes additional, pertinent documents after the June 2015 SSOC, to include in January and February 2016.  No waiver was submitted, and these statements and records indicate a need for further development for the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the low back, in January and February 2016, the Veteran reported that he was scheduled to have surgery in February 2016 and requested a temporary total rating on this basis.  He also requested service connection for a left leg neurological condition, claimed as secondary to his service-connected right leg neurological condition associated with his hernia surgery.  VA treatment records were obtained through February 2016, which reflect that he underwent a low back surgery at a private facility on February 16, 2016.  Thereafter, also in February 2016, the AOJ requested the Veteran to provide authorization for VA to obtain such records, and requested a medical opinion regarding the left leg neurological condition.  

It is apparent that the AOJ is working on the claim for a left leg neurological condition and a temporary total rating for the low back disability.  Nevertheless, this evidence is pertinent to the Veteran's appeal for an increased rating for his low back, and the TDIU issue is inextricably intertwined with the increased rating appeal.  VA's duty to assist includes obtaining relevant records, and providing a contemporaneous examination with consideration of all pertinent records, to include after the period of convalescence for back surgery.  38 C.F.R. § 3.159 (2015).  

The Board notes that, in a January 2014 phone conversation with the AOJ, the Veteran indicated that he wanted to file a claim for service connection for a bilateral leg (lower extremity) condition, as secondary to his low back disability.  Then, in an August 2014 written statement, the Veteran indicated that he wanted to "remove" his pending claim for a leg condition as secondary to his lumbosacral strain with degenerative disc disease L5-S1.  Nevertheless, in the June 2014 remand, the Board noted that the Veteran had testified in May 2013 to symptoms including radiating pain to his knees from his back, and directed the VA examiner to identify any neurological abnormalities associated with the low back disability, pursuant to applicable rating criteria.  Thus, any symptoms in the lower extremities that are shown to be due to the low back disability should be considered upon remand.  

With regard to a TDIU, the Veteran submitted a formal claim (VA Form 21-8940) in January 2015, indicating that he last worked full-time at a VA Hospital in 2006, although he has stated at other times that he was unable to work since 2004.  The Veteran asserts that he is unemployable due to his service-connected low back disability, neurological disabilities with pain, and major depressive disorder.  

The Veteran also received temporary total (100 percent) ratings for the periods from July 24, 2004, to January 31, 2005; May 20, 2005, to August 31, 2005; and July 19, 2006, to August 31, 2006, due to hernia surgeries, complications, and convalescence.  

Generally, to be eligible for a TDIU, the following schedular percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one "single" disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

The Veteran does not currently meet the schedular percentage threshold for a TDIU prior to October 26, 2007.  Several of his service-connected disabilities have a common etiology as related to his hernia repair; thus, they are considered a "single" disability for the purposes of meeting the TDIU threshold.  Other service-connected disabilities of lumbar spine disability (20 percent) and hemorrhoids (10 percent), however, were service-connected directly from service, prior to the hernia surgery; thus, they were of a different etiology or injury.  They also do not meet the other categories of "single" disability for TDIU purposes.  38 C.F.R. § 4.16(a).  

Accordingly, prior to October 26, 2007, the Veteran had multiple disabilities, with a single disability of 40 percent (when combining the disabilities related to hernia repair), but a combined overall rating of only 60 percent.  38 C.F.R. §§ 4.16(a) & 4.25 (2015).  Unless a higher rating is granted for the Veteran's low back disability prior to October 26, 2007, he will not meet the percentage threshold for that period.  

VA's policy is to provide a TDIU in all cases where service-connected disabilities result in an inability to secure or follow substantially gainful employment, regardless of the percentages assigned.  38 C.F.R. § 4.16(a), (b).  This question must be referred to VA's Director, Compensation Service, for initial consideration, although the Board is not bound by the Director's determination.  38 C.F.R. § 4.16(b); see also Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015).  

VA's Director of Compensation Service provided an opinion for this case in November 2012, prior to the award of service connection for major depressive disorder in February 2013.  The Director discussed VA examinations conducted in 2012, and concluded that an extraschedular TDIU was not warranted because the Veteran remained capable of sedentary work.  The relevant period for extraschedular consideration, however, was prior to October 26, 2007; thus, this opinion does not appear to have considered relevant evidence.  As such, if the Veteran does not meet the schedular threshold upon remand, a new opinion should be obtained.

As of October 26, 2007, the Veteran meets the percentage threshold for a TDIU, with the addition of major depressive disorder as a service-connected disability, with a rating of at least 30 percent.  The ratings for disabilities associated with the hernia condition combined for a 60 percent rating, and his overall combined rating was 70 percent or higher from that date forward.  38 C.F.R. §§ 4.16(a) & 4.25.  

In an October 2015 statement, the Veteran described mental health and hand symptoms, and asserted that his primary care provider and psychiatrist had told him he was unable to work due to his disabilities.  He also argued that a recent VA examination was inadequate because it was too short and the examiner told him he was unable to work but recorded that he would be able to do secretarial work.  

The last VA examination report for the back in May 2015 noted that he would be restricted to no more than sedentary type work.  A VA general medical examination report in May 2015 commented on the May 2015 VA mental health examination report, but not the VA mental health examination report from July 2014; and did not address the VA examination and VA treatment record notes regarding delusions.

In light of the additional evidence and arguments regarding adequacy of the VA examinations, new VA examinations should be provided for the back and TDIU matters.  Further, the examiners should consider all competent evidence, to include the Veteran's descriptions of his functional loss during flare-ups or after repetitive use, and provide an estimate of the additional functional loss during flare-ups or after repetitive use in terms of degrees, or provide a reason why this is not possible.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also March 2011 Memorandum Decision (discussing inadequacy of prior examinations in this case under DeLuca).  

Accordingly, the case is REMANDED for the following actions:

1.  If not already received, request the Veteran to identify and provide a release (VA Form 21-4142) for any outstanding VA or non-VA records pertaining to his low back disability, to include as related to his February 2016 surgery and any period of convalescence.  

Upon receipt of a sufficient release, request copies of the identified records.  If any records are not obtained, notify the Veteran of the attempts made and any further attempts to made, and allow an opportunity to provide the records.

2.  After all pertinent, available records have been associated with the claims file, schedule the Veteran for a new VA examination to determine the severity of his service-connected low back disability.  In scheduling the examination, consideration should be given to the fact that he underwent a low back surgery in February 2016, so as to allow for adequate testing and evaluation.  

The examiner should respond to the following, upon evaluation of the Veteran and review of the claims file:

(a)  Measure and record all subjective and objective manifestations of the Veteran's service-connected lumbar strain with degenerative disc disease.  

The examiner should record ranges of motion, including the point at which pain begins and whether there is additional loss of motion after repetitive use.  

Also, provide an estimate in degrees of any additional limitation of motion of the lumbar spine due to weakened movement, excess fatigability, incoordination, pain or flare-ups, to include after repetitive use.  The Veteran is competent to describe additional limitation of motion or functional loss, and his reports in this regard should be considered.

The examiner should also state whether there is ankylosis, or limitation of motion to a degree that is analogous to favorable or unfavorable ankylosis.

(b)  Identify any objective neurological abnormalities that are associated with the service-connected low back disability, to include bladder or bowel impairment or symptoms in the lower extremities.  

If there is associated neurological impairment in either lower extremity, to include of the sciatic nerve, estimate whether the overall severity approximates complete paralysis, or incomplete paralysis of mild, moderate, moderately severe, or severe degree.

(c)  Identify the number of incapacitating episodes involving treatment by a physician and prescribed bed rest, if any, in a 12-month period, due to the service-connected lumbar spine disability. 

(d)  Record any effects on the Veteran's ability to be gainfully employed due to his service-connected lumbar strain with degenerative disc disease.  The examiner should consider the Veteran's prior education, training, and work history, but not the effects of age or nonservice-connected disabilities.

(e)  The examiner must provide reasons for the opinions offered, based on consideration of pertinent lay and medical evidence.  If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain why an opinion cannot be offered.

3.  Thereafter, forward the entire claims file to the individual who conducted the May 2015 VA general medical examination (or, if that individual is not available, to another appropriate examiner) for an addendum report regarding the following with respect to the TDIU claim:

(a)  Summarize any effects on the Veteran's ability to be gainfully employed due to his service-connected disabilities since his July 2004 claim.  The examiner should consider the Veteran's prior education, training, and work history, but not the effects of age or nonservice-connected disabilities.

(b)  The examiner should review all pertinent evidence, to include the July 2014 and May 2015 VA mental health examination reports, as well as subsequent evidence regarding the Veteran's service-connected disabilities, to include the new post-surgical spine examination and any medical records obtained upon remand.  The examiner should also consider prior pertinent evidence, and particularly evidence regarding non-mental health disabilities prior to October 26, 2007, as the Veteran was not yet service-connected for a mental health disability at that time. 

(c)  The examiner must provide reasons for the opinions offered, based on consideration of pertinent lay and medical evidence.  If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered.  

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain why an opinion cannot be offered.

4.  Thereafter, if the Veteran does not meet the schedular threshold criteria for a TDIU at any point since July 2004, and there is evidence of unemployability due to service-connected disabilities, refer the TDIU issue to VA's Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  In particular, the Director should consider the evidence regarding unemployability prior to October 26, 2007.

5.  Then, readjudicate the issues of entitlement to an increased rating for the service-connected lumbar strain with degenerative disc disease, to include any associated neurological impairment; and entitlement to a TDIU.  If any benefit sought in a perfected appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________                 ______________________________
 THOMAS H. O'SHAY          		A. C. MACKENZIE
         Acting Veterans Law Judge,                                  Acting Veterans Law Judge,
    Board of Veterans' Appeals		Board of Veterans' Appeals


____________________________________
C. TRUEBA
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

